DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, and is being examined under the first inventor to file provisions of the AIA . AIA  stands for America Invents Act which went to effective on March 16, 2013.  AIA  provides for the First Inventor to File Provision which redefines Prior Art.
This application is being by a Pro Se Examination Examiner who offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The Examiner of record, protects the public’s interests.   To assist applicants in making informed decisions, Pro Se Assistance as well as the Examiner of Record can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
Applicant is advised that there is no Power of Attorney in the application.  The Application Data sheet indicates that a registered practitioner had filed the application for applicant is only working for Applicant in Representative Capacity.  Applicant is advised that signatures from both inventors Jon Baker and Paul Thomson Baker is required on all correspondence from Applicant.  If Applicant requests any interviews with the Examiner during prosecution, both Inventors must be present for the interview.  Applicant can appoint one spokesman for the joint inventors by filling out form PTO/AIA /81 and sending the form to the USPTO by Fax to 571-272-8300, applicant 
Information Disclosure Statement
Applicant’s information disclosure of August 15, 2019 has been considered.
Claim Objections
Claim 4 objected to because of the following informalities:
In claim 4, Applicant recites “…wherein the aquatic pest is a zebra mussel, Asiatic claim…” which is miss-spelled, “claim” should be –clam--.    Appropriate correction is required.
Claim Interpretation
The Examiner has to examine the claims using a broadest, reasonable, interpretation; in following examination of the claims, the Examiner will look to the specification and the teaching portion of the application.  Applicant is advised that when reading the claims, the claims must be supported by the specification, but the specification is not read into the claims.  The claims must stand on their own.  As, such applicant’s invention is directed to a method of controlling aquatic pests found in bodies of water by introducing an acid into the body of water thereby killing or rendering the aquatic pest inactive. In the specification, applicant teaches that the desired agent for destroying the aquatic pest is sulfurous acid.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a body of water by treating with an acid does not reasonably provide enablement for just adding sulfurous acid to the body of water.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Sulfurous acid is not a stable, off the shelf item like sulfuric acid.  The prior art teaches that sulfurous acid, H2S03 is an acid which is made by burning sulfur wherein combustion gases are introduced into water to produce H or can be made by dissolving sulfur dioxide in water.  Applicant has not explicitly recited in specification, how the sulfurous acid is made,  applicant is advised that sulfurous acid is not shelf stable applicant is either deriving the sulfurous acid by a bubbling or adding S02 gas into the body of water or using the salt of the acid when added to water to form sulfurous acid.  When looking at claim 1 and 8 from which applicant recites adding an acid to water, and in claim 8, 10 and 11 where applicant recites the acid is sulfurous acid, the claim as written and interpreted is such that sulfurous acid can be bottled and merely added to water, the scope of claim 1 and 8 is one where the claim is broader than the enabling disclosure, the disclosure as taught by applicant recites that sulfur is burned to produce S02 gas generator or exhaust gas from burning sulfur is in operative connection with the body of water when the gas is contacted with the water, sulfurous acid is produced.  The specification enables adding the salt of the acid a bisulfate is added to the body of water to rid the body of water of aquatic pests. [Note MPEP 2164.08]  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant is reminded of the proper format of US practice claim drafting.  In drafting a claim, the claim includes three parts, 1) a preamble, 2) a transitional phrase (comprising or consisting of), and 3) body of the claim.  The body of the claim when claiming a method is written as step plus function language. The body of claim when claiming an apparatus is the element plus the function of the element.  The elements of the apparatus must further include operative connection between the elements.  
	In claim 2, applicant recites wherein the control of the pests, this step lacks positive antecedence and Applicant further recites “…includes killing at least 75%”.  Applicant’s preamble in Claim 1 recites “A method of controlling aquatic pests” (preamble), the method comprising (transitional phrase):  	
	Body of the claim:
The step of the Method is:   introducing acid into water to treat the water until the aquatic pests are controlled.
While it is clear that adding an acid controls aquatic pests, how aquatic pests is controlled is not clear from the claim.  Applicant should drafted the claim with step plus function limitations. For example,
	Adding an acid to a body of water which controls the amount of aquatic pests in said by body of water by killing said aquatic pests by the addition of said acid.
	Claim 2, is suggested to re-draft the claim as:
 “The method of claim 1, wherein the wherein the aquatic pest 75% of the aquatic pests are killed.
Claim 3, is not worded properly and lacks clarity.
In Claim 4, applicant is suggested to use Markush language when drafting the claim.  Markush Language is specific recognized claim drafting language when listing ingredients, types of materials being used, type of pathogens, types of pests, etc. which are be treated or used, Markush language has a specific interpretation.  Markush language is “selected from the group consisting A, B, C and D”.  The claim is interpreted as a group which can be A or B or C or D.
Applicant is suggested to re-write Claim 4 as:
The method of claim 1, wherein the aquatic pest is selected from the group consisting of zebra mussel, Asiatic clam, bryozoan, cyanobacteria and mixtures thereof.
This claim means the aquatic pest can be zebra mussel, Asiatic clam, bryozoan, or cyanobacteria or a mixture thereof.  Suitable correction is required.
	In Claim 6, applicant’s claim is narrative.  Applicant should re-draft the claim depending from Claim 1, wherein the addition of acid produces a treated water having a pH of 6-7.
	Regarding claim 1, and 8-10, as stated above in the scope of enablement rejection under 112(a), applicant was advised that when reading the claims, the claims are broader than applicant enabling specification.   There is no dispute that Applicant has taught how sulfurous acid is made, however as stated sulfurous acid is not an off the shelf acid which can be added to water like adding sulfuric acid to water.  Sulfurous acid is made by bubbling sulfur dioxide into water, or adding an exhaust gas containing sulfuric acid to water or adding the salt of the acid such as sodium bisulfate salt to the water. Claims 8 and 10-11 are improper because when reading these claims with broadest, reasonable interpretation, the claim is incomplete, how does one of ordinary skill in the art add sulfurous acid.  Applicant has to add the salt of sulfurous acid or has to bubble sulfur dioxide into water and produce the sulfurous acid.  Claim 1 should be drafted similar to claim 11, where the sulfurous acid is actually generated and how it is generated.  The claims as written are incomplete method claim and lack clarity.
	In claims 9 and 10, the recitation “so as to achieve about 100% kill of:” is narrative and the draft of the claim is improper.
	In Claim 11, it is not clear what is meant by forming the acid.  What are the steps to form the acid?  In claim 1, Applicant recites “introducing acid to water”, applicant’s “forming the acid” is incomplete.
	In Claim 12, applicant recites forming SO2, how is the sulfur dioxide formed.  Doesn’t applicant meant introducing sulfur dioxide gas into the water and reacting to form sulfurous acid.  Suitable correction is required.  Applicant should combine claims 12 and 13 into a new claim to correct the 112(b) issues.
	In claim 14, it is unclear if applicant means introducing exhaust sulfur dioxide into water to produce sulfurous acid, taking this water and introducing a second stream of sulfur dioxide to the sulfurous acid to lower the pH and how is the pH lowered?  Usually, pH is lowered by adding a different acid.  Is applicant lowering the pH of the water being treated or the pH of the acid being added to the water?
	In claim 15, the claim is not drafted properly.  The claim drafting is narrative.  Applicant should not use “such as” when drafting claims because it leads to confusion over the intended scope of the claim. [Note MPEP 2173.05(d)]
	Claim 17 is improperly drafted it is unclear what applicant means by native animal or non-pest animal and endangered species, these terms all lack positive antecedence, which means that the terms were not properly introduced.  
	In Claim 19, when listing the aquatic pests applicant is suggested to use Markush language “...selected from the group consisting of A, B, C, and F.”  Applicant can re-draft the claim as:
	19. (Amended) The method of claim 1, wherein one or more of the aquatic pest is selected from the group consisting of Jellyfish, Maeotias inexpectara… and cyanobacteria. 
	In Claim 20, applicant is required to positively recite and link that addition of the acid to the water controls the growth or kills the aquatic pest.  In other words, Applicant has to specifically recite how the control takes place.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 16-17 and 19, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vegega et al, US Patent 5,393,781.
Vegega et al. teach a method of controlling the zebra mussel by direct contact with a peracetic acid to a body of water comprising zebra mussel to control zebra mussel population in the water.  [Note Column 2, lines 37-53]   Vegega et al. teach that dosing with peracetic acid may singly, intermittently or continuously supplied to the water or can be administered on a maintenance schedule. [Note Column 2, lines 66-67]  Table 1 shows the PPA (Peracetic acid) Amount administered (dosed) to the water or at the intake and the length of time of dosing.  Table 2-6 shows the amount of product dosed and the zebra mussel mortality. [Note Column 5, lines 20—35 and Column 6, lines 20-28 respectively.]   The biocidal effective amount of peracetic acid applied is about 5%.  Regarding applicant’s limitations of pH, water has a pH of about 7.00-8.6 such as waters found in Michigan.  The Chesapeake Bay and tidal areas generally has a pH of 7-9, applicant has not claimed an amount of acid added, and because the water could originally have a lower limit having a pH of 7 adding any acid to the body of water would inherently provide a range which is between 6.8 and 7.0 as claimed by applicant.  It is maintained that the teachings of Vegega et al. fully anticipated applicant’s method as claimed. 
Claims 8-9 and 11-17 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gong et al. US 2012/0211440.
Gong et al. teach a method of treating ballast water with sulfurous acid to kill invasive species.  The steps of the method as taught in Gong et al. include providing sulfur dioxide carried in tanks or generated on site using sulfur burner to provide the volume of sulfurous acid, which is then injecting an effective amount into ballast water which lowers the pH or lowers the alkalinity of the water to produce sulfurous acid and bisulfites (salt of the acid) to kill the invasive species.  Gong et al. teaches killing non indigenous invasive species by the addition of sulfurous acid, the step would inherently met applicant’s method of killing specific species such as zebra mussels, Asiatic clams, and cyanobacteria thereby anticipating Applicant’s method as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., US 2012/0211440.
Gong et al. teach using a sulfur dioxide generator to produce sulfurous acid which is added in an amount to kill nonindigenous invasive species from ballast water.  Gong et al. teach that the amount sulfurous acid which added to the water and pH depends upon the swell exposure time required for killing the invasive species.  Rapid kill of less than 10 minutes, requires a pH of less than 2 which are highly acidic conditions.  Gong et al. is fully aware that when treating the ballast water, and before releasing the water into the environment or waters surround the ship, the water must be buffered back to normal water conditions which is has a pH of 7.0.  Water has a pH of about 7.0 but as stated above, the water conditions can be more alkaline depending on the region where the ship or water to be treated is located. It is maintained that one having ordinary skill in the art, using sulfurous acid for killing aquatic pests would be able to maintain the water conditions of about 7.0 so that only the invasive species are killed and not any other species found in the water which are desired.  Buffering is well within the purview of the ordinary artisan and the method of claimed by Gong et al. renders applicant’s invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.  Regarding Applicant’s limitation regarding the control distance of less than a mile from the site of introducing sulfurous acid, this also would have been obvious from one looking at the teachings of Gong et al. because in Gong et al. the amount of ballast water is known.  Gong et al. teach that the ballast water is generally released upon arrival at the port or destination, there is recognition by the Environmental impacts and the invasive species which will damage on the port waters and surrounds if release of ballast water containing aquatic pests or invasive species.  Gong et al. teach the pH of ballast water for effectively and quickly killing invasive species using sulfurous acid, the amount used to treat the ballast water has been taught which is based on how much acid is added to the ballast water to produce a pH of up to 4.5.  Inherently water as stated has a pH of around 7.00.  Gong et al. teach and recognize that before releasing the treated ballast water back into the environment, buffering is required to bring the ballast water back up to a pH of 7.  It is maintained with this knowledge the ordinary artisan has the skill and ability to ascertain conditions of a control distance as claimed by applicant rendering the invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dairiki et al. teach pest control agent in the form of stable suspensions.  Muller et al. teach a fail-safe on demand sulfurous acid generator. Muller et al. teach a sulfurous acid mist and sulfur dioxide recovery system.  Watten teach a method and apparatus for control of aquatic vertebrate and invertebrate invasive species.  Screptock et al. teach an apparatus and method for treating water in a water supply system.  Taylor teaches an aquatic antifouling composition and method of use.  Whitekettle et al. teach a method for controlling Asiatic clams.  Chang teaches a method for controlling zebra mussels in water conduits.  Ekis, Jr. et al. teach zebra mussel control by treating with chlorine solution.  Gill teaches a method for controlling zebra mussels in ship ballast tanks.  Schild et al. teach using mixtures of halides to remove mussels and barnacles from salt or brackish water.  Hollis et al. teach a method for the control of mollusks.  Koeplin-Gall et al. teach Asiatic clam control.  Smithson teach a method eliminating mussels and the like from an underwater bed.  Hechenbleikner teach organic esters of sulfurous acid as pest control agents.  
Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application.   Applicant is advised that communication can take place using e-mail but not the actual response to the Office Action. The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written electronic communication authorization by applicant is filed and recorded as part of the record.  If applicant is using the USPTO e-filing of responses, and/or other papers, a customer number and digital certificate is required to use the USPTO’s EFS (Electronic Filing System), applicant is kindly reminded that the electronic signature is:
/my full name/ 
Printed full name
Date
Applicant is further reminded that all papers sent into the USPTO must be signed and dated.  Applicant is kindly reminded that when statutory periods for response are set, these dates are important and cannot be waived.  Extra time will require extra fees.  Applicant is asked that after reviewing the art cited and the rejections/recommendations by the Examiner that applicant in the Office Action, that applicant schedule an interview with the Examiner this should be at a time convenient to applicant and prior to the statutory period date so that applicant avails him/herself of the Examiner so that applicant can respond timely and avoid non-compliant issues.
When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/) and date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771                                                                                                                                       						Pro Se Examination Specialist